DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 21 November 2022.  In view of this communication, claims 1-20 are now pending in the application, with claims 9-14 being withdrawn from further consideration.
Election/Restriction
The Applicant’s election without traverse of Invention I, corresponding to claims 1-8 and 15-20, in the reply filed on 21 November 2022 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 03 March 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites the limitation “the air gap” in line 10.  This limitation lacks proper antecedent basis in the claim.  Since this term is clearly intended to refer to the “annular space” recited earlier, it is suggested that either term be replaced with the other.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pellegrino (US 2010/0156207 A1), hereinafter referred to as “Pellegrino”.
Regarding claim 1, Pellegrino discloses an electric motor (fig. 3, 7; ¶ 0089), the motor comprising: 
a stator [3700], the stator [3700] including a cavity (fig. 3; ¶ 0092); 
a rotor [r], the rotor [r] including a rotor core [7400] having a first end [7400a] and a second end [7400b] (fig. 3, 7; ¶ 0097; a “mirror-image configuration” is located on the other end of the rotor, not shown), a first end ring [7100] immediately adjacent to the first end [7400a] of the rotor core [7400], and a second end ring [7100b] immediately adjacent to the second end [7400b] of the rotor core [7400] (fig. 7; ¶ 0098; the second end ring, mirroring the first can be seen in figure 3, on the right axial end of the rotor); 
 
    PNG
    media_image1.png
    613
    558
    media_image1.png
    Greyscale

wherein the rotor [r] is positioned concentrically within the cavity of the stator [3700] such that an annular space [air gap] is formed between the outer diameter surface of the rotor [r] and the inner diameter surface of the stator [3700] within the cavity (fig. 3, 7); and 
wherein, between the first end ring [7100] and the second end ring [7100b], the rotor [r] lacks air flow paths that extend into the air gap [air gap] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars, preventing any air from flowing between the bars).
Regarding claim 2, Pellegrino discloses the motor of claim 1, as stated above, wherein the rotor [r] comprises evenly spaced rotor bars [7200] extending from the first and second ends [7400a,7400b] of the rotor core [7400] (fig. 7; ¶ 0097), wherein the first end ring [7100] is attached to the rotor bars [7200] extending from the first end [7400a] of the rotor core [7400], wherein the second end ring [7100b] is attached to the rotor bars [7200] extending from the second end [7400b] of the rotor core [7400] (fig. 3, 7; ¶ 0097-0098); and wherein the motor exhibits air flow paths that extend between the evenly spaced rotor bars [7200] and into the annular space [air gap] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars, preventing the air flow that would naturally occur in the spaces between adjacent conductor bars).
Regarding claim 3, Pellegrino discloses the motor of claim 2, as stated above, further comprising an air flow restrictor [7600] on the rotor [r], wherein the air flow restrictor [7600] is positioned to block air flow between the evenly spaced rotor bars [7200] and into the annular space [air gap] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars, preventing the air flow that would naturally occur in the spaces between adjacent conductor bars).
Regarding claim 4, Pellegrino discloses the motor of claim 3, as stated above, wherein the air flow restrictor [7600] comprises a ring [7600] positioned and secured relative to the rotor bars [7200] (fig. 7; ¶ 0098; the “gap blocker” is a “cylinder”, i.e. a ring, formed with or attached to the end ring or securement ring [7300]).
Regarding claim 5, Pellegrino discloses the motor of claim 4, as stated above, wherein the ring [7600] is positioned on an internal surface of the rotor bars [7200] (fig. 7; ¶ 0098).
Regarding claim 6, Pellegrino discloses the motor of claim 4, as stated above, wherein the ring [7600] is positioned on an external surface of the rotor bars [7200] (fig. 7; ¶ 0098; in “an alternative embodiment (not shown), gap blocker 7600 can be located stator-side”).
Regarding claim 7, Pellegrino discloses the motor of claim 1, as stated above, wherein the first end ring [7100] is immediately adjacent to the rotor core [7400], and wherein the second end ring [7100b] is immediately adjacent to the rotor core [7400] (fig. 7; ¶ 0098; the second end ring, mirroring the first can be seen in figure 3, on the right axial end of the rotor).
Regarding claim 8, Pellegrino discloses the motor of claim 3, as stated above, wherein the air flow restrictor [7600] comprises material positioned within or adjacent the spaces between the evenly spaced rotor bars [7200] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars).
Regarding claim 15, Pellegrino discloses an electric motor (fig. 3, 7; ¶ 0089), the motor comprising: 
a stator [3700], the stator [3700] including a cavity (fig. 3; ¶ 0092); 
a rotor [r], the rotor [r] including a rotor core [7400] having a first end [7400a] and a second end [7400b] (fig. 3, 7; ¶ 0097; a “mirror-image configuration” is located on the other end of the rotor, not shown); 

    PNG
    media_image1.png
    613
    558
    media_image1.png
    Greyscale

wherein the rotor [r] is positioned concentrically within the cavity of the stator [3700] such that an annular space [air gap] is formed between the outer diameter surface of the rotor [r] and the inner diameter surface of the stator [3700] within the cavity (fig. 3, 7); and 
wherein, between the first end [7400a] and the second end ring [7400b], the rotor [r] lacks air flow paths that extend into the annular space [air gap] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars, preventing any air from flowing between the bars).
Regarding claim 16, Pellegrino discloses the motor of claim 15, as stated above, wherein the rotor [r] comprises evenly spaced rotor bars [7200] extending from the first and second ends [7400a,7400b] of the rotor core [7400] (fig. 7; ¶ 0097), and wherein the motor lacks radial air flow paths that extend between the evenly spaced rotor bars [7200] and into the annular space [air gap] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars, preventing the air flow that would naturally occur in the spaces between adjacent conductor bars).
Regarding claim 17, Pellegrino discloses the motor of claim 16, as stated above, further comprising an air flow restrictor [7600] on the rotor [r], wherein the air flow restrictor [7600] is positioned to block air flow between the evenly spaced rotor bars [7200] and into the annular space [air gap] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars, preventing the air flow that would naturally occur in the spaces between adjacent conductor bars).
Regarding claim 18, Pellegrino discloses the motor of claim 17, as stated above, wherein the air flow restrictor [7600] comprises a ring [7600] positioned and secured to the rotor bars [7200] (fig. 7; ¶ 0098; the “gap blocker” is a “cylinder”, i.e. a ring, formed with or attached to the end ring or securement ring [7300]).
Regarding claim 19, Pellegrino discloses the motor of claim 17, as stated above, wherein the air flow restrictor [7600] comprises material positioned within or adjacent the spaces between the evenly spaced rotor bars [7200] (fig. 7; ¶ 0098-0099; element [7600] blocks the spaces between adjacent conductor bars).
Regarding claim 20, Pellegrino discloses the motor of claim 17, as stated above, wherein the air flow restrictor [7600] comprises a first end ring [7100] immediately adjacent to the rotor core [7400] at the first end [7400a] and a second end ring [7100b] immediately adjacent to the rotor core [7400] at the second end [7400b] (fig. 7; ¶ 0098; the second end ring, mirroring the first can be seen in figure 3, on the right axial end of the rotor).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Sailor et al. (US 2016/0372985 A1) discloses a rotor lacking air flow paths to the air gap between its end rings, and wherein said end rings are in direct contact with the rotor core (fig. 10; ¶ 0047).
Hayes (US 5,925,960) discloses a rotor having conductor bars extending from each of its axial ends, end rings connecting said bars, and air flow paths that extend between the rotor bars (fig. 3).
Stepina (US 3,965,380) discloses a rotor having rotor bars secured by end rings, and lacking air flow paths that extend into the air gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834